Citation Nr: 1107140	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-23 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from May 1981 to October 1987 
and from August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi that 
denied service connection for a low back disability.

In February 2010, the Board remanded the claim for further 
development and the issue is once again before the Board.  


FINDINGS OF FACT

A low back disorder was not manifested in service or in the first 
postservice year and is not shown to be related to service or a 
service connected disability.  


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as arthritis, and psychoses, if such are shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2010).  The Board also notes that secondary 
service connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service- connected disability and not due to the natural progress 
of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service connection 
on the basis of the aggravation of a nonservice- connected 
disorder by service-connected disability.  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice- connected disease 
or injury must be established by medical evidence created before 
the onset of aggravation.  However, given the possibility that 
these changes could potentially be interpreted as substantive, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 C.F.R. § 
3.310 that was in effect before the change, which arguably favors 
the claimant.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, supra. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Analysis

Here, the Veteran essentially claims that a low chronic low back 
disability was incurred during service.  

The Board notes that the Veteran's service treatment records 
(STRs) during his first period of active duty showed that he was 
in a motor vehicle accident in September 1987 and was treated one 
time for back pain that was described as back and neck pain or 
left upper back, neck and shoulder pain.  He also had complaints 
of tingling and numbness.  However, subsequent treatment records 
were negative regarding any back complaints.  On his September 
1987 report of medical history, he checked "no" when asked if 
he had recurrent back pain.  Also, a September 1987 separation 
examination was negative for any complaints, treatment, or 
diagnoses related to the back.  STRs during his second period of 
active duty included a February 2005 that noted his complaints of 
low back pain with associated numbness on the right side.  
However, subsequent treatment records were negative for any 
complaints, treatment, or diagnoses relating to a low back 
disorder.  The Veteran has submitted a copy of a letter dated in 
May 2005 which he wrote to his girlfriend and in which he 
recounted having gone to see a doctor for his back.  He also 
submitted an undated letter from his girlfriend in which she 
inquired about his back.

National Guard STRs reflected that in June 2007, the Veteran 
underwent consultation for a Medical Evaluation Board.  The 
consultation report noted that the July 2006 correspondence from 
Dr. C. A. O. was reviewed and stated that the Veteran had lumbar 
disc disease.  Lumbar spondylosis was also listed on the June 
2007 consultation report.  An October 2007 record indicated that 
the pain related to the ankle disruption was significant and 
interfered with some of the Veteran's stance and gait testing.  
An examination revealed that weakness (along with low back pain) 
would interfere with movement on the ground and required of 
ground maneuver units.  

VA outpatient treatment records dated from 2006 to 2010, included 
a March 2006 record that revealed that lumbar sacral spine x-rays 
were "okay".  A March 2007 record noted that the Veteran was 
diagnosed with lumbar disorder in February 2006.  A March 2007 
record noted a history of a lumbar fracture and a June 2007 
record noted lumbar spondylosis.  

On April 2006 VA general examination, the examiner specifically 
noted that the Veteran did not have spine complaints.   

The Board finds that the evidence did not reflect that the 
Veteran was diagnosed with a chronic low back disability during 
service or that he was diagnosed with arthritis of the lumbar 
spine that manifested to a compensable degree within one year of 
separation from service.

Although the Veteran asserted that he had an onset of low back 
pain in Iraq around 1984 or 1985, the record does not reflect 
that he was in Iraq in the 1980's.  See May 2010 VA examination 
report.  Rather, his STRs showed that he received treatment for 
his low back in September 1987 (while in Georgia) and again in 
February 2005 (while in Iraq).  Therefore, the Board will 
consider both dates when determining whether or not there was any 
alleged continuity of back symptoms.  

The Board notes that a lay person, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and 'may provide sufficient support 
for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In the case at hand, the Veteran is competent 
to testify that he has had an onset of low back pain in service 
and that he has experienced back pain ever since service.  See 
May 2010 VA examination report.  The competency of an individual 
to testify, however, must be distinguished from the credibility 
of the testimony.

Under Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006), the Board may not find that a claimant's report of in-
service symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at the 
time.  However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it is 
relying on a September 1987 separation report of medical history, 
in which the Veteran affirmatively checked "no" when asked if 
he had recurrent back pain.  A clinical examination at the time 
was negative.  Also, on April 2006 VA general examination, the 
examiner specifically noted that the Veteran did not have spine 
complaints.  Although the Veteran was treated for low back 
symptoms in-service in 1987 and again in 2005, given the 
subsequent records that clearly showed that he did not have any 
back related complaints, the Board must conclude that the greater 
weight of the evidence is against finding that he has experienced 
a continuity of symptomatology since his in-service complaints.

The Board has considered July 2006 correspondence from Dr. C. A. 
O., a family physician, that stated that the Veteran was totally 
disabled because of lumbar disc disease on a permanent basis.  
Also, in a July 2008 statement of medical examination, Dr. C. A. 
O. found that the Veteran experienced lower back pain and right 
flank pain that was incurred in the line of duty in June 2008.  

The Board has also considered a May 2010 VA examination report in 
which the examiner noted that the claims file was reviewed.  A 
physical examination revealed that the Veteran moved with a 
slight limp and used a cane in his right hand.  The examiner 
found that the Veteran was independent in his activities of daily 
living and there were no work-related restriction.  After x-rays, 
the Veteran was diagnosed with degenerative disc disease.  The 
examiner noted that based upon the review of the evidence of 
record, he could find no indication that the Veteran had a 
definite diagnosed back condition related to duty in Iraq.  It 
was unclear, based on the examination of records where the 
diagnosis of lumbar disc disease was initially substantiated.  
The examiner opined that it was less likely as not that the 
Veteran had a low back condition, which was the direct and 
proximal result of any incident or occurrences in the military.  
There was simply inadequate evidence to support this premise.  
The examiner could not find any evidence that the Veteran had a 
back condition that was caused or aggravated by a service-
connected disability.  There was no indication that the Veteran 
had permanent worsening of his lower back secondary to his 
service-connected ankle condition.  The Veteran's present x-rays 
were compatible with mild disc space narrowing at the L5-S1, 
which was quite common in the population at large and was 
generally related to the aging process.  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

The Board notes that both physicians are qualified through 
education, training, or experience to provide competent medical 
evidence under 38 C.F.R. § 3.159(a)(1). See Cox v. Nicholson, 20 
Vet. App. 563 (2007).

The Board finds, however, that the May 2010 VA examination report 
is far more probative than the statement by Dr. C. A. O.  The May 
2010 VA examiner's opinion is based on review of the claims 
folder, including the Veteran's service treatment records, and 
his opinion thoroughly discusses the Veteran's pertinent in-
service and post-service medical history, including 
correspondence by Dr. C. A. O.  He offers a detailed explanation 
of the rationale for his opinions that incorporates both the 
facts of the Veteran's case and the pertinent medical principles.  
Given the VA examiner's access to the claims folder and the 
thoroughness and detail of his opinions, the Board finds his 
opinions to be highly probative to determining whether service 
connection for a low back disability is warranted.

On the other hand, the Board finds the statements from Dr. C. A. 
O. to be far less probative.  Although Dr. C. A. O. indicated 
that the Veteran was totally disabled because of lumbar disc 
disease on a permanent basis and dated this within the Veteran's 
post service year, there was no bases to support this assertion.  
There were no associated x-ray and examination reports, or 
records.  There also was no reference to any such documentation.  
In fact, a March 2006 VA outpatient treatment record specifically 
noted that lumbar sacral spine x-rays were "okay".  Also, after 
a physical examination, the VA examiner in May 2010 found that 
the Veteran was independent in his activities of daily living and 
there were no work-related restrictions.  This does not reflect 
that the Veteran was totally disabled as suggested by Dr. C. A. 
O.  Furthermore, Dr. C. A. O. never indicated that the Veteran's 
low back disorder was related to service.  In regards to his July 
2008 statement of medical examination, in which he found that the 
Veteran experienced lower back pain and right flank pain that was 
incurred in the line of duty in June 2008, there is no supporting 
documentation of this injury or a line of duty determination by 
military personnel.  Also, there was no evidence relating the 
Veteran's current low back disorder to any such injury.  

The Board is sympathetic to the Veteran for the difficulties he 
now experiences due to his back disorder.  However, for the 
reasons discussed above, the Board must conclude that the 
preponderance of the most credible evidence is against the claim 
of entitlement to service connection for a back disorder.  The 
Board has considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  
Accordingly, the claim must be denied.

II. Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in October 2006 
correspondence, prior to the date of the issuance of the appealed 
February 2007 rating decision.  The October 2006 letter provided 
notice concerning how a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further notice was provided in March 2010 
correspondence. The case was subsequently readjudicated in a 
December 2010 supplemental statement of the case.  This course of 
action fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Specifically, the RO/AMC obtained service treatment records and 
VA and private treatment records. Furthermore, the RO provided a 
VA examination in compliance with the Board's February 2010 
remand instruction.  Stegall v. West, 11 Vet. App. 268, 271 
(1998). The May 2010 VA examination was fully adequate for the 
purposes of adjudication. See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The examination report was authored by a VA physician.  
It reflected a review of the claims file, physical examination, 
and medical opinion accompanied by a supporting rationale.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


